DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1715573, filed on September 26, 2017.
Status of claims
Amendments to claims 1, 3-4, 20, 23 and 33 have been entered.
Claims 2 and 21 are canceled.  
Accordingly, claims 1, 3-20 and 22-33 are currently pending.
Response to Remarks
In view of Applicant’s amendments and remarks, the claim interpretation and 112 rejections have been withdrawn. 
Applicant has amended the claims such that the claims are directed to phase compensation instead of amplitude and/or phase compensation.  Applicant states that Williamson does not teach phase compensation.  See Remarks Page 10.  
In response, a better reference has been found necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 9-14, 16-20, 22 and 28-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 2020/0041656) with effective filing date of March 31, 2017.
As to claims 1 and 20, Cheng discloses a positioning, navigation, tracking, frequency-measuring, or timing system, comprising: 
a local signal generator, configured to provide a local signal (Fig. 1 items 106 or Fig. 3 items 306); 
a receiver configured to receive a signal from a remote source (Fig. 1 and Fig. 3); 
a correlation unit configured to provide a correlation signal by correlating the local signal with the received signal (Fig. 1 items 114 and Fig. 3 items 350, 352 and 354), and
a processor (Fig. 1 item 124 and Fig. 3 item 324) configured to perform the steps of: 
providing phase compensation of at least one of the local signal (Para. 70 “The hypothesis generator 108 generates 206 a plurality of receiver timing drift hypotheses and a plurality of receiver timing offset hypotheses.” See also Para. 112 “The hypothesis generator 308 generates 406 a plurality of receiver timing drift hypotheses and a plurality of receiver timing offset hypotheses.” See also Para. 75 “the receiver timing offset hypotheses t.sub.n.sup.(j) 
the received signal and the correlation signal based on first and second estimates of at least one system parameter during a first time period so as to provide first and second amplitude-compensated and/or phase-compensated correlation signals corresponding to the first and second estimates of the at least one system parameter during the first time period, wherein the at least one system parameter has a true value and/or true evolution over time during the first time period (Para. 80 “Each of the plurality replica carrier signals includes a Doppler shift that corresponds to each of the receiver timing drift hypotheses generated by the hypothesis generator 108. Further, each of the replica codes includes a phase delay corresponding to each of the receiver timing offset hypotheses.”  See also Para. 104 “range of frequencies covering expected Doppler shifts for a satellite signal based on the receiver timing drift hypotheses. Therefore, the spectrum coverage is broad enough to cover all the receiver timing drift hypotheses.” See also Para. 111 “the known position and/or velocity of the receiver and LOS data for each satellite from the navigation engine 324.”);
wherein the first and second estimates of the at least one system parameter are used to provide respective first and second predictions of the phase evolution of the received signal from the remote source during the first period, and wherein the phase compensation is performed based on said first and second predictions (Para. 87 “wherein each of the corresponding first correlation values relates to a specific receiver timing offset hypothesis.” see also 
determining which of the first and second estimates is nearer the true value and/or true evolution over time of the at least one system parameter during the first time period, based on a comparison between the first and second amplitude- compensated and/or phase-compensated correlation signals (Para. 89 “The first summing unit 116 transfers the set of summed first correlation values to the first hypothesis evaluation unit 118. The first hypothesis evaluation unit 118 also receives the plurality of receiver timing offset hypotheses. Each summed first correlation value relates to one of the plurality of receiver timing offset hypotheses and so the first hypothesis evaluation unit 118 determines 222 that the most likely receiver timing offset hypothesis is that which relates to the largest summed first correlation value.”  See also Para. 118 “The interpolated summed code correlation samples are transferred to the first hypothesis evaluation unit 318, which determines 422 the receiver timing offset hypothesis corresponding to the interpolated summed code correlation value with the highest value as the most likely receiver timing offset hypothesis.”).
As to claims 3 and 22, Cheng discloses the method/system of claim 2/ 20, wherein the phase compensation is based on a plurality of vectors derived from the first and second predictions (Para. 2 “vector”  Note that phase is a vector.).
As to claim 9 and 28, Cheng discloses the system of claim 20, wherein the at least one system parameter is a parameter of a motion and/or position and/or orientation of the receiver during the first time period (Para. 22 “the navigation engine may update a position of the GNSS receiver if, for example, the GNSS receiver is moving at a fixed and known velocity”  see also Para. 104 “expected Doppler shifts).
As to claims 10 and 29, Cheng discloses the system of claim 28, wherein the at least one system parameter is one of: a receiver velocity, a receiver position, a receiver orientation, a receiver heading, a receiver heading offset, a step length of a user of the receiver, and a line-of-sight vector between the receiver and the remote source (Para. 48 “known position and/or velocity of the receiver and line of sight (LOS) data relating to the corresponding satellite”).
As to claims 11 and 30, Cheng discloses the system of claim 20, wherein the at least one system parameter is a frequency reference error of the receiver or remote source (Para. 48 “based on the carrier frequency data and the receiver drift hypotheses”).
As to claim 12, Cheng discloses the method of claim 1, wherein the step of determining which of the first and second estimates is nearer the true value and/or true evolution over time of the at least one system parameter comprises selection of the correlation signal having the highest correlation (Para. 89 and 118 as cited in claims 1 and 20).
As to claim 13, Cheng discloses the method of claim 12, wherein the selected correlation signal is constrained to lie within a frequency window of width that is inversely proportional to the coherent integration time of the correlation ().
As to claim 14, Cheng discloses the method of claim 13, wherein the coherent integration time is greater than or equal to one second (desired result; Para. 55 “integrate-and-dump”).
As to claims 16 and 32, Cheng discloses the method/system of claims 1/20, further comprising a memory configured to store the estimate that is determined to be nearer the true value and/or true evolution over time of the system parameter (Para. 89 and 118 as cited in claims 1 and 20).
As to claims 17 and 33, Cheng discloses the system of claim 20, wherein the processor is further adapted to provide phase compensation of at least one of the local signal, the received signal and the correlation signal based on a third estimate of the at least one system parameter during the first time period, wherein the third estimate is based upon the determination of which of the first and second estimates was nearer the true value and/or true evolution over time of the at least one system parameter during the first time period (Para. 89 and 118 imply several estimates.).
As to claims 18 and 31, Cheng discloses the method/system of claim 18/20, wherein the receiver is a GNSS receiver and the remote source is a GNSS satellite (Para. 9 “GNSS”).
As to claim 19, Cheng discloses a computer readable medium comprising instructions that when executed by a computer cause the computer to perform the method of claim 1 (Fig. 1 item 124 and Fig. 3 item 324).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wang (US 2007/0118286).
As to claim 4 and 23, Cheng teaches the system/method of claims 4/20, further , and wherein the phase compensation is based on the measured or assumed movement of the receiver (Para. 22 “the navigation engine may update a position of the GNSS receiver if, for example, the GNSS receiver is moving at a fixed and known velocity …”).
In the same field of endeavor, Wang at Paras. 6-7 teaches INS is used to provide data in the event of loss of GNSS signal thereby allowing for a continual position solution via a combined GNSS and INS system.
In view of the teaching of Wang, it would have been obvious to modify the system of Cheng to include an INS sensor as taught by Cheng in order to track movement/motion of the GNSS receiver thereby allowing for continual tracking of position thus mitigating deficiencies resulting from having just a GNSS receiver (see Wang Paras. 6-7).  
As to claims 5 and 24, Cheng in view of Wang discloses the method/system of claims 4/23, wherein the first and second estimates are based on the measured or assumed movement of the receiver (Cheng: Para. 22 as cited in claims 4 and 23; Wang: Para. 101 “matches the phase result given by the IMU-based validation data” see also Para. 345 “where the GPS tracking predictor responsively produces first and second phase prediction signals”).
As to claims 6 and 25, Cheng discloses the system of claim 23, wherein the motion module comprises at least one sensor configured to make measurements from which position and/or orientation and/or movement may be determined (Per modification of claims 4 and 23, Wang teaches “the next IMU measurement sample comes in for re-anchoring the GPS tracking predictor to real-world data (Para. 68)”).
As to claims 7 and 26, Cheng discloses the method/system of claim 6/25, wherein the at least one sensor is an inertial measuring unit (Per modification of claims 4 and 23, Wang teaches inertial measurement system.).
As to claim 8 and 27, Cheng discloses the method/system of claim 6/25, wherein the at least one system parameter is a bias of the at least one sensor (Cheng Para. 6 “difference .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Kubrak (US 2011/0206090).
As to claim 15, Cheng does not teach the method of claim 13, wherein a lower bound on a difference between the first and second parameter estimates is inversely proportional to the coherent integration time.
In the same field of endeavor, Kubrak teaches “In practice, the width of the frequency assumption integration windows being inversely proportional to the integration time, the longer the coherent integration time, the smaller the width of the frequency assumption integration windows and therefore the greater the number of frequency assumptions (Para. 8).”
In view of the teachings of Kubrak, it would have been obvious to one of ordinary skill in the art to make the estimates as taught by Cheng to be inversely proportional to the coherent integration time in order to increase the number of frequency assumptions thereby improving accuracy by having more assumptions to pick from.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648